PER CURIAM.
The State petitions for a writ of certiorari quashing the trial court’s order compelling the victim and prosecution witnesses to appear and participate at a live lineup containing the defendant. Because the defense has failed to establish a strong or compelling reason to warrant this exceptional remedy, *882we grant the petition and quash the trial court’s order. See State v. Kuntsman, 643 So.2d 1172 (Fla. 3d DCA 1994); State v. Ray, 604 So.2d 1249 (Fla. 4th DCA), review denied, 613 So.2d 8 (Fla.1992).
Certiorari granted; order quashed.